Case: 20-11035     Document: 00516351994         Page: 1     Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 10, 2022
                                  No. 20-11035
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   In the Matter of William Paul Burch,

                                                                          Debtor,

   William Paul Burch,

                                                                      Appellant,

                                       versus

   Areya Holder Aurzada,

                                                                        Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1051


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11035       Document: 00516351994          Page: 2   Date Filed: 06/10/2022




                                     No. 20-11035


          William Paul Burch appeals from the district court’s dismissal of his
   appeal arising from a proceeding in the bankruptcy court for the Northern
   District of Texas. The bankruptcy appeal was dismissed after Burch did not
   pay the filing fee.
          Burch has moved to remand the case to the district court. He asserts
   that he is now able to pay the filing fee because his financial situation has
   improved. Because the record does not establish that the district court issued
   a statement or indicative ruling in accordance with Federal Rule of Civil
   Procedure 62.1 and Federal Rule of Appellate Procedure 12.1, upon which
   Burch relies, his motion to remand so that he can pay the filing fee is denied.
   See Fed. R. App. P. 12.1; Fed. R. Civ. P. 62.1; cf. Moore v. Tangipahoa
   Par. Sch. Bd., 836 F.3d 503, 504 (5th Cir. 2016). His motion to consolidate
   this appeal with No. 20-11040 likewise is denied.
          Also, Burch moves to procced in forma pauperis (IFP) on appeal. To
   proceed IFP, a litigant must be economically eligible, and his appeal must not
   be frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If the appeal
   is frivolous, this court will dismiss it. See Baugh v. Taylor, 117 F.3d 197, 202
   n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we concluded that he was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 293 (5th Cir.
   2021). Also, his conclusional assertions effectively fail to identify any error
   in the dismissal of his bankruptcy appeal for failing to pay the filing fee, and
   he otherwise has not shown a nonfrivolous issue on appeal. See Carson, 689
   F.2d at 586. Thus, the motion to proceed IFP is denied, and the appeal is
   dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.
          Because Burch failed to heed our prior sanctions warnings and our
   direction to withdraw any pending appeals that were frivolous, we previously




                                          2
Case: 20-11035      Document: 00516351994           Page: 3    Date Filed: 06/10/2022




                                     No. 20-11035


   imposed monetary sanctions. Burch v. Bank of America (Matter of Burch), No.
   20-10872, 2022 WL 1164804, *1 (5th Cir. Apr. 19, 2022) (unpublished)
   ($500 sanction); Burch v. Select Portfolio Servicing, Inc. (Matter of Burch), No.
   20-11171, 2022 WL 212836, *1 (5th Cir. Jan. 24, 2022) (unpublished) ($250
   sanction); Burch v. America’s Servicing Company (Matter of Burch), No. 20-
   11074, 2021 WL 5286563, *1 (5th Cir. Nov. 12, 2021) (unpublished) ($100
   sanction).
          We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
          MOTIONS           DENIED;           APPEAL          DISMISSED         AS
   FRIVOLOUS; ADDITIONAL SANCTION WARNING ISSUED.




                                          3